Plaintiff arrived on a train at defendants' depot on a rainy and slushy afternoon in April, 1938. She gave her baggage to a porter and asked him to follow her. She walked from the train shed into the station, through the station waiting room, and out the right side of a double doorway of a marquee-covered entrance where she met some of her family. On discovering that the porter did not follow her, she started back into the station through the same doorway. Coming in, she opened the door at her right, which was, of course, not the side of the entrance through which she had previously walked, "took a couple of steps and slipped and fell on the floor." As a result of the fall her front teeth were broken. This action was brought to recover for her injuries. *Page 477 
The floor was of smooth terrazzo construction. Plaintiff testified that she fell at a spot that was "wet and slushy," although the path she first followed in going through the door on the other side of the same entrance seemed to be dry. After the fall her clothes were "wet and slushy." Her mother testified that after a porter informed her of plaintiff's misfortune, she hurried into the depot through the same entrance, and that she herself slipped but fortunately did not fall. At the close of plaintiff's proofs, the trial judge directed a verdict for defendant on the ground that there was no evidence in the record to indicate how long this condition had existed and that, therefore, the burden of proof of negligence had not been sustained.
Defendants owed a duty of maintenance of the station floor commensurate with the danger reasonably to be apprehended. They are clearly not insurers of the safety of passengers on the station house premises (Selman v. City of Detroit, 283 Mich. 413) ; nor is the law as exacting in the care required in this respect as it is in the conveying of passengers. Anda v.Chicago, Duluth  Georgian Bay Transit Co., 231 Mich. 567;McCormick v. Railway Co., 141 Mich. 17 (18 Am. Neg. Rep. 484). Fault — the neglect in the duty of reasonable care — is the basis of liability, and the breach of duty must be proved by the party making the assertion. Negligence will not be presumed from the happening of an accident which extreme surveillance might have prevented, when reasonable care does not eliminate the possibility of an occasional mishap. Where the charge of negligence is the failure to maintain the premises in a reasonably safe condition, we have always insisted upon proof that the unsafe condition was known to the one on whom the duty rested, or that the character of the danger or the passage of time was such that knowledge of the *Page 478 
menace should have come to the reasonably prudent incumbent. Cases based on the liability of a storekeeper to his business guests are applicable here. Proof of the wet and slushy condition alone does not warrant a finding of want of inspection or negligent failure to remedy the known situation. There must be further evidence that the water and slush remained by the door because of defendants' faulty supervision over the premises or because of the failure to mop the floor at intervals which would reasonably protect those entering the station. Carpenter v. Herpolsheimer's Co., 278 Mich. 697;Filipowicz v. S. S. Kresge Co., 281 Mich. 90; Evans v. S. S.Kresge Co. (majority opinion on rehearing), 290 Mich. 698. Reasonable care does not require that the floor be free from evidences of the weather conditions outside at every moment of the business day. The fact that there was yet slush on the floor of the room indicates the likelihood that the condition could not have existed for any length of time. The trial court was right in concluding that negligence had not been proved.
The judgment is affirmed, with costs to defendant.
BUSHNELL, C.J., and SHARPE, POTTER, CHANDLER, NORTH, McALLISTER, and WIEST, JJ.; concurred. *Page 479